                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 COLONIAL PIPELINE COMPANY,

         Plaintiff,                               Case No. 3:20-cv-00666

 v.                                               Judge William L. Campbell, Jr.
                                                  Magistrate Judge Alistair E. Newbern
 METROPLITAIN NASHVILLE AIRPORT
 AUTHORITY, et al.,

         Defendant.


                                            ORDER

        On October 5, 2020, Defendant Metropolitan Nashville Airport Authority filed a motion

to partially dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6). (Doc. No. 18.)

Under Local Rule 7.01(a)(3), any response in opposition must be filed and served within fourteen

days of service of the motion. M.D. Tenn. R. 7.01(a)(3) (response). An optional reply may be filed

and served within seven days of service of a response. M.D. Tenn. R. 7.01(a)(4) (reply).

        Any filings made related to the motion to partially dismiss, including motions for

extensions of time or to exceed page limits, shall be decided by Judge Campbell unless referred to

the undersigned Magistrate Judge.

        It is so ORDERED.

                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge




      Case 3:20-cv-00666 Document 20 Filed 10/06/20 Page 1 of 1 PageID #: 144
